Title: To Thomas Jefferson from Adamson Tannehill, 13 January 1808
From: Tannehill, Adamson
To: Jefferson, Thomas


                  
                     Beloved Father;— 
                     
                        
                     Month of Colds, 13th. 316. [i.e. 13 Jan. 1808]
                  
                  It is with heart felt regret, that your children of this tribe have heard of thy resolution to retire from the duties of protecting thy children; because we look around with anxiety for a successor, equal to the arduous task of binding them in the great chain of union and friendship, equal to yourself. We must trust, however, that the Great Spirit, who directs and rules all things, will direct us to a proper choice of your successor—and may peace, happiness, and the love of thy brethren, crown thy declining days.
                  Father,
                  Thy children have been instructed by you, and other sages, that War with neighbouring nations, is contrary to the will of the Great Spirit;—that it brings upon the nations who engage in it, its own punishment; but that national self defence, is as imperious a duty as individual self defence;—and, therefore, when the voice of the nation points out an inexorable enemy, we trust we shall be always as ready, as thy children of the other tribes, to assist in driving the enemies of Columbia from our shores and boundaries.
                  Father,
                  You have taught us to cultivate the Arts of peace, and to beware of foreign entangling alliances. This is, also, the wish of your children, on this side of the great hills, who are far removed from the discords of the warring nations beyond the great waters:—yet if those nations, envying our happiness and independence, should attack our brethren on the Columbian shores, all the assistance in our power may be depended on, when called upon by the chiefs and warriors of the Nation.
                  Father,
                  When we have adopted a brother from any strange nation, into the great Columbian family, our honor, stands pledged that he should be protected, and not be given up to the destroying scalping knife and tomahawk of any enemy. Every human being who takes refuge in the sacred temple of liberty, is equally entitled to our fostering care and protection. Neither our corn fields, our wigwams, or our canoes must be violated by the rude and lawless hands of robbers and usurpers.
                  Father,
                  Your patience and forbearance with the tyrants of the great waters, which the great spirit has laid out to be the highway of nations, we cannot too highly admire and applaud; and the firmness and fortitude displayed by you, when the enemy embrued his hands in the blood of our brethren, is, in our eyes, equally admirable. 
                  Signed by unanimous order of The Tammany Society of Pittsburgh,
                  
                     A. Tannehill{Grand Sachem
                  
                  
                     Attest,
                     E: Rutland, Sec’ry.
                  
               